568 S.E.2d 619 (2002)
356 N.C. 169
STATE of North Carolina
v.
Benjamin Alexander COLE.
No. 45P02.
Supreme Court of North Carolina.
August 15, 2002.
Robert K. Leonard, Winston-Salem, for Cole.
Buren R. Shields, III, Assistant Attorney General, R. Stuart Albright, District Attorney, for State of NC.
Prior report: 147 N.C.App. 637, 556 S.E.2d 666.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 15th day of August 2002."
Upon consideration of the petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th day of August 2002."